 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDPuerto Rico Steamship AssociationandUnion de TrabajadoresdeMuelles y Ramas Anexas de Ponce(UTM-Independent),PetitionerPuerto Rico Steamship AssociationandUnion de Estibadores deMayaguez,Puerto Rico,(Independent),Petitioner.Cases Nos.a4-RC-825 and d4-RC-909. August 0, 1956DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing in the above-entitled cases washeld before H. Stephen Gordon, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in these "cases, the Board finds :National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the employeesof the Employer within the meaning of Section 9 (c) (1) and Sec-tion 2 (6) and (7) of the Act for the reasons noted below.The Petitioner in Case No. 24-RC-825, Union de Trabajadores deMuelles y Ramas Anexas de Ponce (UTM-Independent), hereinafterreferred to as 'UTM-Independent,- seeks a, unit of stevedores and re-lated classifications limited to the Port of Ponce. Intervenor, Inter-national Longshoremen's Association, District Council of the Portsof Puerto Rico (Independent), hereinafter referred to as the ILA,agrees with the Petitioner. Intervenor, Union de Trabajadores deMuelles y Ramas Anexas de Puerto Rico, hereinafter referred to asUTM- AFL-CIO ; Intervenor, Union de Empleados de Muelles dePuerto Rico Local 1901, IBL-AFL-CIO, hereinafter referred to asUDEM, and the Employer urge that the only appropriate unit forbargaining purposes is.one that is islandwide in scope.In Case No. 24-RC409 the Petitioner, Union de Estibadores, deMayaguez, Puerto Rico, (Independent), hereinafter referred to asUDM, Independent, seeks a unit of stevedores and related classifica-tions limited to the Port of Mayaguez. Intervenor ILA agrees withthis position.Intervenor UTM-AFL-CIO, Intervenor UDEM, andthe Employer take the same position as above, namely, that the onlyappropriate unit is one islandwide in scope.Bargaining HistoryThe question of the scope and composition-of units of stevedores.on the Island of Puerto Rico has been before this Board many times116 NLRB No. 54. PUERTO RICO STEAMSHIP ASSOCIATION419during the Board's history.The last decision, rendered in Janu-ary 1954,1 sets forth the history of bargaining for the waterfrontlabor organizations on the Island.In that case, the petitioning ILAurged as its primary position that only an ishtndwide unit, includingvirtually every employer of waterfront labor of any kind, was ap-propriate.The other petitioning unions contended that this pro-posed unit was too broad, and requested narrower units limited to aparticular port or to an individual employer.We held that, in viewof the history of bargaining both on an islandwide and portwidebasis, either one would be appropriate.Therefore, self-determinationelections were directed involving the employees of employer-membersof the Puerto Rico Steamship Association, giving the employeestheir choice of either the islandwide or the portwide unit.Electionswere held on January 26, 1954, in eight ports,2 which elections re-sulted in the selection of an islandwide unit.The UTM, which theBoard had permitted to intervene 3 as a successor in interest to theILA, was selected as the bargaining representative and on May 24,1954, the UTM, which in the meantime had affiliated with the AFL,4was certified by the Board to represent the stevedores and relatedclassifications for the islandwide unit .5On September 3, 1954, the UT-NI-AFL-CIO entered into it contractwith the Puerto Rico Steamship Association, which contract was toexpire September 30,1956, and on March 14, 1956, the parties extendedthat contract to September 30, 1958.8Islandwide versusPortwide UnitsAs indicated above, the Petitioners in both cases, and the Inter-venor ILA, are now urging the Board to reexamine its unit findingsas declared in its latest decision,supra,and to establish portwideunits, which the Board had said prior thereto might be appropriate.The main arguments of the Petitioners are summarized below.1.Islandwide unit has deprived ports of local autonomyPetitioners point out that under the islandwide unit system, SanJuan, with the largest union membership, overwhelms the smallerports in shaping union policy. San Juan employs some 5,000 Steve-'Bull Insular Line, Inc.,107 NLRB 674.2 San Juan,Punta Santiago, Puerto Real, Arroya, Jobos, Mayaguez,Guanica, andGuayanilla.a Bull Insular Line,supra,Case No. 24-RC-197, pp. 675-76.4$ecauseof tl}AFL meyger with the CIO, theUTM is now designated as UTM-AFL-CIO.sBull' Insular Line, Inc.,108 NLRB900, 909.6 In view ofthis prematureextension,the parties expresslystated thatthey do not urgethe extended contract as a bar to thisproceeding. 420DECISIONSOF NATIONALLABOR RELATIONS BOARDdores,whereasPonce has only 1,400 and Mayaguez 600.' Conse-quently, the smaller ports of the Island have virtually no voice indecisions affecting their own local interests.It is urged that localconditions in which the local groups should make policy vary atdifferent ports.For example, the operation of the piers at Mayaguezisunder the Mayaguez Shipping Terminal, a separate corporationnot a member of the Puerto Rico Steamship Association, while thoseat San Juan are leased by members of theAssociation.Flours ofwork vary at different ports.At most of the ports, the stevedoreswork in 3 shifts, but at Guanica the practice has been never to workmore than 2 shifts.Hiring is done at the individual ports.AtPonce and Mayaguez,stevedores are hired from a rotating list,whereas at San Juan the shapeup system is in use. Supervision ison an individual port basis.Payroll and employment records arekept locally at each port.There is no interchange of stevedores be-tween ports.2.Change inshipping conditionsPetitioners contend that a fundamental change has taken placesince theBoard'sdecisionin 1954, vitallyaffecting local conditions.The record shows that since 1954 the method of loading sugar, themain product of the Island, has undergone drastic change.For-merly, sugar was loaded into the ships in bags or sacks. The presentmethod is to load the sugar in bulk directly into the hold, a procedurewhich requires considerable mechanization.The effect of the mech-anizationhas resulted in greater unemployment, with the closingof 4 smaller ports,and 2 others may close in the near future.Becauseof these changes,Petitioners assert that local autonomy is essentialin the solution of local problems, and that under the islandwide unit,the local influence is lost.3.Change in composition of the employer associationIn 1954, the Association had some 12 members, while at the pres-ent time it has only 4 members.' Petitioners therefore urge that it isunrealistic to establish all islandwide unit because of an employerassociation which does-riot represent the majority of the employerson the Island, and that such a restricted , association should not bepermitted to set the bargaining pattern for the entire Island..On the other hand, the Employer 'and the intervening certifiedunions emphasize the fact that islandwide bargaining has been ineffect for many years and that it has worked to the best interests of'The number of stevedores at the remaining poets of the Island are approximately asfollowsFajardo and Humacao combined have 200; Guanica,160; Aguirre and Arroyacombined have 100:and Guayanilla has 100.B Bull InsularLine, Alcoa Steamship Company,Lykes Lines Agency, Waterman DockCompany. PUERTO RICO STEAMSHIP ASSOCIATION421both employers and workers.Virtually all major classifications in-eluding stevedores, checkers, clerks, and certain maintenance em-ployees are now under islandwide contracts.Working conditions,such as wages and hours of work, are identical throughout the Island.Labor relations policies are determined by a central body.Thewelfare fund for the benefit of all employees is administered througha central agency.Furthermore, important decisions affecting allemployees, such as landing, loading, and unloading policies, are de-termined from a central point.These groups therefore urge theBoard to reaffirm the appropriateness of the islandwide unit.We find no merit in the Petitioners' position. It is well establishedin Board policy that controlling weight will be given to an establishedpattern of bargaining in unit determinations, unless such bargaininghas been of very short duration and has not stabilized labor relations.The islandwide pattern of bargaining has been practiced for manyyears.Although theoretically such bargaining was limited to mem-bers of the Association, in practice every employer of waterfront laborthroughout the Island adopted the contract of the Association andthe union representing the majority of the employees. In the last elec-tion, the Board offered the employees their choice of either the island-wide or the portwide unit, both of which were familiar to the em-ployees.The employees chose the islandwide unit.The Board hasindicated that it will not facilitate an attempt to sever on the part of adissident minority, merely because the group is dissatisfied with thebargain made by the representative holding the contract.'Nor do we find that the changed conditions urged by the Petitionersand the ILA warrant a reversal of our unit finding.The fact that SanJuan was the largest port with the greatest membership and could thuscommand controlling influence was equally true at the time of the 1954elections.The same is true as to differences in working conditions atthe various ports.Nor do we believe that recent mechanization inloading operations constitutes such unusual circumstances as to war-rant a change in the scope of the unit.There is nothing in the recordto indicate that mechanization is not being applied to all ports on theIsland.Finally, we do not regard the diminution of the membershipof the Association a sufficient basis for changing the scope of theunit.The withdrawal of members from employer associations doesnot, in and of itself, preclude a determination that a multiemployerunit comprising the employees of the remaining members isappropriate.10In view of the foregoing circumstances, which still support the is-landwide unit previously found appropriate by the Board, including9 Saginaw Furniture Shops, Inc.,97 NLRB 1488, 1491, 1492.10Foundry Manufacturers NegotiatingCommittee,98 NLRB 1256, 1259. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe substantial bargaining history predicated thereon," we find thatthe portwide units requested by the Petitioners are too limited in scopeto be appropriate.We shall, therefore, dismiss the petitions.[The Board dismissed the petitions.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order."The Board has held that a bargaining history for somewhat more than a year's dura-tion is substantial and may be controlling as to the scope of the appropriate unit.Oeven.'-Illinois Glass Company,108 NLRB 947, 950.Reeves Brothers,Incorporated,Bishopville Finishing Division.successor to Fairforest Finishing Company,Bishopville Finish-ing Division,Bishopville Company IandUnited Textile Work-ers of America,AFL-CIO.DECISION AND ORDEROn April 10, 1956, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundno violation with respect to certain allegations of the complaint andrecommended that such allegations be dismissed.Thereafter, theRespondent and the Union filed exceptions to the Intermediate Re-port and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made.at the hearing and finds that no prejudicial error was committed..The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record in,this case, and hereby adopts the findings, conclusions, and recoin-mendations of the Trial Examiner.2ORDERUpon the entire record in this case, and pursuant to Section 10 (cof the National Labor Relations Act, as amended, the National Labor1 The Employer's namewas inadvertently spelled"Reaves."2 The Union excepted to theTrial Examiner's finding thatEverett Halland Guy Smithare not supervisors and, accordingly,that threatsand interrogation attributed to theta arenot violative of the Act. In viewof our finding that the Respondent had otherwiseviolated Section 8 (a) (1) of the Act, we deemit unnecessary to resolve this issue becausethe findingof additional violation based on the conduct of Hall and Smith would becumulativein character.116 NLRB No. 56.